In an action to recover on a series of promissory notes made and delivered by the corporate defendant and indorsed by the individual defendant Hauck, the latter appeals from the part of the order of the Supreme Court, Queens County, dated September 27, 1960, made on reargument, which adheres to the original order of August 23, 1960, insofar as it granted summary judgment against him, and which makes the same determination. With respect to the corporate defendant, the motion for summary judgment was denied because it had filed a petition in bankruptcy; and no appeal was taken from such denial. Order insofar as appealed from affirmed, with $10 costs and disbursements. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.